FILED
                              NOT FOR PUBLICATION                           OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



DAVID TORREZ,                                    No. 12-15541

                Plaintiff - Appellant,           D.C. No. 2:10-cv-00116-JWS

  v.
                                                 MEMORANDUM *
CORRECTIONS CORPORATION OF
AMERICA, named as Corrections Corp.
Of America in original complaint, (CCA),
a corporation incorporated under the laws
of the State of Tennesee and licensed to do
business in Arizona; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                     John W. Sedwick, District Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable John W. Sedwick, United States District Judge for the
District of Alaska, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Former California state prisoner David Torrez appeals pro se from the

district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action

for failure to exhaust administrative remedies as required by the Prison Litigation

Reform Act, 42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the district court’s dismissal for failure to exhaust and for clear

error any underlying factual findings. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th

Cir. 2003). We affirm.

      The district court properly dismissed the action because Torrez did not

exhaust prison grievance procedures and failed to demonstrate that prison officials’

tardy responses rendered exhaustion effectively unavailable. See Woodford v. Ngo,

548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and

requires adherence to administrative procedural rules); Sapp v. Kimbrell, 623 F.3d

813, 822 (9th Cir. 2010) (exhaustion is not required where administrative remedies

are “effectively unavailable”). Moreover, contrary to his contentions, Torrez did

not show that he received favorable grievance responses rendering further appeals

unnecessary. See Akhtar v. Mesa, 698 F.3d 1202, 1210 (9th Cir. 2012) (no

exhaustion where pertinent relief remains available).

      Torrez’s contention that the district court erred by treating the issue of




                                           2                                       12-15541
exhaustion as a matter in abatement is unpersuasive. See id. at 1209-10.

      AFFIRMED.




                                         3                                 12-15541